Title: To Benjamin Franklin from Edward Bancroft, 14 September 1778
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
Monday Morning 14 Septr. 1778
Inclosed I send you an English News paper which though it Contains little, contains all the news I have received from London. I also send you a Letter which I have received from Mr. Ellison, who with Mr. Saml. Wharton desire me to second the request it Contains; which however I would not do, did there appear any impropriety in it; but as it intends only to ascertain a fact, which is no secret, and which Congress has long since published, I do not see any harm that can result from it, and should you perceive none and be willing to comply with the request, I will according to Mr. Ellison’s desire, engage a Notary to Call any morning that may be convenient just to see the Date in question.
I am not yet able to Walk as far as Passy or would have waited on you myself. I am ever Dear Sir Your most respectful and Devoted humble Servant
Edwd. Bancroft
 
Addressed: To the Hon’ble / Benjamin Franklin / Passy
Notation by Arthur Lee: Gambg. Letter of Dr B. sent to the other Commissioners by Dr. Franklin
